DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Claims 8-10 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 07/20/2020 and 02/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claims 1 & 20, “measuring component” (because A – “measuring component” is the placeholder/nonce term, B – “to obtain a measurement of an aspect of the knocked-down case” designates the function, and C – no additional structure is provided in the claim body, thus “measuring component” is understood as equivalent to “means for obtaining a measurement of an aspect of the knocked-down case”). A review of the specification suggests that the corresponding structure is a scanner or a camera, as described in ¶ [0056] of the specification, or equivalent.
Regarding claims 1 & 20, “calculation component” (because A – “calculation component” is the placeholder/nonce term, B – “to determine a difference between the obtained measurement and a standard measurement” designates the function, and C – no or equivalent.
Regarding claims 1 & 20, “case handling tool” (because A – “case handling tool” is the placeholder/nonce term, B – “to at least partially erect the knocked-down case into an erected case” designates the function, and C – no additional structure is provided in the claim body, thus “case handling tool” is understood as equivalent to “means for partially erect the knocked-down case into an erected case”). A review of the specification suggests that the corresponding structure is a robotic arm as described in ¶ [0061] of the specification, or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 claims that the measuring component measures distances between case features, followed by a list of case features. However, it is unclear if the measuring component measures distances between each of the listed case features, between a pair of features, or between only one feature. For purposes of examination, the claim will be interpreted that a measurement of a pair of features will fulfill the claim limitations.

Claim Rejections – 35 USC §102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Clary (US 5,212,656) or, in the alternative, under 35 U.S.C. 103 as obvious over Clary in view of Maruyama (US 2017/0151669 A1).
Regarding claim 1, Clary discloses a system to inspect and assemble a knocked-down case (See Figs 2 and 6), comprising:
a memory device (See col 3, lines 22-27 describing the use of a computer to process an image using "known vision processing computer equipment." See col 2, lines 11-22 describing that known vision processing computer equipment in the state of the art includes high-speed random access memory for storing data);
a processor in communication with the memory device (See Fig 2, #48. See col 5, lines 26-63 describing the computer processing a captured image. See col 3, lines 22-27 describing the use of a computer to process an image using "known vision processing computer equipment." See col 2, lines 11-37 describing that known vision processing computer equipment in the state of the art includes high-speed random access memory for storing data and a bus oriented processing for processing data);
a measuring component (See Fig 6, #45/#47) to obtain a measurement of an aspect of the knocked-down case (See col 6, lines 43-47, "As shown in FIG. 2, an appropriate light source, such as a strobe light 46, and video device 47 may also be installed above the passing boxes at a position relative to stacking station 38 so that an electronic image of the desired lateral edge of the passing box may be obtained...");
a calculation component to determine a difference between the obtained measurement and a standard measurement (See col 5, lines 45-63 describing the determination of a value, and a comparison of the determined value to a stored value);
a case-handling tool to at least partially erect the knocked-down case into an erected case (See Figs 1 and 3 illustrating the partial erection of a box; from a blank to a folded blank); and
(See col 5, line 64 - col 6, line 19 describing the processing of the image from the cameras {#45/#47}. Col 6, lines 20-25 & lines 38-42 describe that the operator can utilize the processed information to make adjustments to the operations of the device. Alternatively, col 7, lines 1-28 describing that the system also utilizes feedback from the cameras to stack the boxes for output to a wrapping station {see Fig 6}).
In the alternative, if it can be argued that Clary does not disclose a programming component executed by the processor, to operate the case-handling tool, wherein the programming component is configured based at least in part on output from at least one of the measuring component and the calculation component, then Maruyama teaches a programming component executed by the processor, to operate the case-handling tool, wherein the programming component is configured based at least in part on output from at least one of the measuring component and the calculation component (See Fig 1 illustrating a box-folding robot {see abstract} which is controlled via a control mechanism {#51}. The robot further includes two image sensors {#11-1,#11-2} which communicate with the control mechanism to provide information from the detected images. See further ¶ [0122], [0128], & [0140]. See further ¶ [0201] - "Respective kinds of processing explained below are performed by the robot 1 according to the control of the robot 1 by the control device 51. The robot 1 is capable of using the first manipulator MNP1 and the first end effector END1 and using the second manipulator MNP2 and the second end effector END2. The control device 51 may use, for the control of the robot 1, for example, image information output from the image pickup sections (the first image pickup section 11-1, the second image pickup section 11-2, the third image pickup section 21-1, the fourth image pickup section 21-2)..."). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clary to incorporate the teachings of Maruyama to include a robotic forming arm controlled from feedback from the measuring and calculation components with the motivation of providing an automatic system of forming boxes from a blank, with a feedback control mechanism to automatically adjust the box-forming process, as recognized by Maruyama in ¶ [0201].

Regarding claim 2, Clary further teaches wherein the measuring component comprises:
a scanner (Fig 6, #45/#47) to measure the aspect of the knocked-down case (See col 5, lines 45-63 describing the measurement of an aspect of the knocked-down case).

Regarding claim 3, Clary further teaches wherein the measuring component comprises:
a scanner (Fig 6, #45/#47) to read indicia from the knocked-down case, wherein the indicia includes at least one measurement (See col 5, lines 45-63 describing the measurement of an aspect of the knocked-down case).

Regarding claim 4, Clary further teaches wherein the calculation component is configured to perform calculations comprising: determining a difference between the obtained measurement and at least one end of a range of standard measurements (See col 5, lines 45-63).

Regarding claim 5, Clary further teaches wherein:
(See col 4, lines 32-40, "While the blank 10 is being moved on the conveyor belt, glue is placed on the glue flap 24 of blank 10 at a gluing station 32, and the panels 12, 14, 16 and 18 are folded about score lines 11 in a folder mechanism 34 of the machine 30. Any of a number of folding devices known in the art such as helical conveyor belts, helical deflection rails, or pivoting arms may be employed for purposes of the folder 34 to fold box side panel 12 onto side panel 14, and side panel 18 onto side panel 16...");
the programming component is one of a plurality of programming components (See Fig 2, #48. See col 5, lines 26-63 describing the computer processing a captured image. See col 3, lines 22-27 describing the use of a computer to process an image using "known vision processing computer equipment." See col 2, lines 11-37 describing that known vision processing computer equipment in the state of the art includes high-speed random access memory for storing data and a bus oriented processing for processing data);
each case-handling tool is associated with a respective programming component (See col 5, line 64 - col 6, line 19 describing the processing of the image from the cameras {#45/#47}. Col 6, lines 20-25 & lines 38-42 describe that the operator can utilize the processed information to make adjustments to the operations of the device. Alternatively, col 7, lines 1-28 describing that the system also utilizes feedback from the cameras to stack the boxes for output to a wrapping station {see Fig 6}).
	Clary does not specifically teach each programming component is configured to output control signals to its respective case-handling tool based at least in part on output from at least one of the measuring component and the calculation component.
(See Fig 1 illustrating a box-folding robot {see abstract} which is controlled via a control mechanism {#51}. The robot further includes two image sensors {#11-1,#11-2} which communicate with the control mechanism to provide information from the detected images. See further ¶ [0122], [0128], & [0140]. See further ¶ [0201] - "Respective kinds of processing explained below are performed by the robot 1 according to the control of the robot 1 by the control device 51. The robot 1 is capable of using the first manipulator MNP1 and the first end effector END1 and using the second manipulator MNP2 and the second end effector END2. The control device 51 may use, for the control of the robot 1, for example, image information output from the image pickup sections (the first image pickup section 11-1, the second image pickup section 11-2, the third image pickup section 21-1, the fourth image pickup section 21-2)...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clary to incorporate the teachings of Maruyama to include a robotic forming arm controlled from feedback from the measuring and calculation components with the motivation of providing an automatic system of forming boxes from a blank, with a feedback control mechanism to automatically adjust the box-forming process, as recognized by Maruyama in ¶ [0201].

Regarding claim 6, Clary further teaches wherein:
the case-handling tool comprises a robotic arm and an end-of-arm tool (See col 4, lines 32-40, "While the blank 10 is being moved on the conveyor belt, glue is placed on the glue flap 24 of blank 10 at a gluing station 32, and the panels 12, 14, 16 and 18 are folded about score lines 11 in a folder mechanism 34 of the machine 30. Any of a number of folding devices known in the art such as helical conveyor belts, helical deflection rails, or pivoting arms may be employed for purposes of the folder 34 to fold box side panel 12 onto side panel 14, and side panel 18 onto side panel 16...").
	Clary does not specifically teach the programming component is configured provide control signals causing the robotic arm and the end-of-arm tool to grasp the knocked-down case at a pick-off location based at least in part on output from at least one of the measuring component and the calculation component.
	Maruyama teaches the programming component is configured provide control signals causing the robotic arm and the end-of-arm tool to grasp the knocked-down case at a pick-off location based at least in part on output from at least one of the measuring component and the calculation component (See Fig 1 illustrating a box-folding robot {see abstract} which is controlled via a control mechanism {#51}. The robot further includes two image sensors {#11-1,#11-2} which communicate with the control mechanism to provide information from the detected images. See further ¶ [0122], [0128], & [0140]. See further ¶ [0201] - "Respective kinds of processing explained below are performed by the robot 1 according to the control of the robot 1 by the control device 51. The robot 1 is capable of using the first manipulator MNP1 and the first end effector END1 and using the second manipulator MNP2 and the second end effector END2. The control device 51 may use, for the control of the robot 1, for example, image information output from the image pickup sections (the first image pickup section 11-1, the second image pickup section 11-2, the third image pickup section 21-1, the fourth image pickup section 21-2)...").
 providing an automatic system of forming boxes from a blank, with a feedback control mechanism to automatically adjust the box-forming process, as recognized by Maruyama in ¶ [0201].

Regarding claim 7, Clary further teaches wherein:
the case-handling tool comprises a robotic arm and end-of-arm tool (See col 4, lines 32-40, "While the blank 10 is being moved on the conveyor belt, glue is placed on the glue flap 24 of blank 10 at a gluing station 32, and the panels 12, 14, 16 and 18 are folded about score lines 11 in a folder mechanism 34 of the machine 30. Any of a number of folding devices known in the art such as helical conveyor belts, helical deflection rails, or pivoting arms may be employed for purposes of the folder 34 to fold box side panel 12 onto side panel 14, and side panel 18 onto side panel 16...").
	Clary does not specifically teach the programming component is configured provide control signals causing the robotic arm and the end-of-arm tool to place the erected case at a location that is based at least in part on output from at least one of the measuring component and the calculation component.
	Maruyama teaches the programming component is configured provide control signals causing the robotic arm and the end-of-arm tool to place the erected case at a location that is based at least in part on output from at least one of the measuring component and the calculation component (See Fig 1 illustrating a box-folding robot {see abstract} which is controlled via a control mechanism {#51}. The robot further includes two image sensors {#11-1,#11-2} which communicate with the control mechanism to provide information from the detected images. See further ¶ [0122], [0128], & [0140]. See further ¶ [0201] - "Respective kinds of processing explained below are performed by the robot 1 according to the control of the robot 1 by the control device 51. The robot 1 is capable of using the first manipulator MNP1 and the first end effector END1 and using the second manipulator MNP2 and the second end effector END2. The control device 51 may use, for the control of the robot 1, for example, image information output from the image pickup sections (the first image pickup section 11-1, the second image pickup section 11-2, the third image pickup section 21-1, the fourth image pickup section 21-2)...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clary to incorporate the teachings of Maruyama to include a robotic forming arm controlled from feedback from the measuring and calculation components with the motivation of providing an automatic system of forming boxes from a blank, with a feedback control mechanism to automatically adjust the box-forming process, as recognized by Maruyama in ¶ [0201].

Regarding claim 11, Clary further teaches wherein:
the case-handling tool comprises a robotic arm and end-of-arm tool (See col 4, lines 32-40, "While the blank 10 is being moved on the conveyor belt, glue is placed on the glue flap 24 of blank 10 at a gluing station 32, and the panels 12, 14, 16 and 18 are folded about score lines 11 in a folder mechanism 34 of the machine 30. Any of a number of folding devices known in the art such as helical conveyor belts, helical deflection rails, or pivoting arms may be employed for purposes of the folder 34 to fold box side panel 12 onto side panel 14, and side panel 18 onto side panel 16...").
	Clary does not specifically teach the programming component is configured provide control signals to adjust a path of travel of the robotic arm and end-of-arm tool based at least in part on output from at least one of the measuring component and the calculation component.
	Maruyama teaches the programming component is configured provide control signals to adjust a path of travel of the robotic arm and end-of-arm tool based at least in part on output from at least one of the measuring component and the calculation component (See Fig 1 illustrating a box-folding robot {see abstract} which is controlled via a control mechanism {#51}. The robot further includes two image sensors {#11-1,#11-2} which communicate with the control mechanism to provide information from the detected images. See further ¶ [0122], [0128], & [0140]. See further ¶ [0201] - "Respective kinds of processing explained below are performed by the robot 1 according to the control of the robot 1 by the control device 51. The robot 1 is capable of using the first manipulator MNP1 and the first end effector END1 and using the second manipulator MNP2 and the second end effector END2. The control device 51 may use, for the control of the robot 1, for example, image information output from the image pickup sections (the first image pickup section 11-1, the second image pickup section 11-2, the third image pickup section 21-1, the fourth image pickup section 21-2)...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clary to incorporate the teachings of Maruyama to include a robotic forming arm controlled from feedback from the measuring and calculation components with the motivation of providing an automatic system of forming boxes from a 

Regarding claim 20, Clary discloses a system for assembly of a case (See Figs 2 and 6), comprising:
a memory device (See col 3, lines 22-27 describing the use of a computer to process an image using "known vision processing computer equipment." See col 2, lines 11-22 describing that known vision processing computer equipment in the state of the art includes high-speed random access memory for storing data);
a processor in communication with the memory device (See Fig 2, #48. See col 5, lines 26-63 describing the computer processing a captured image. See col 3, lines 22-27 describing the use of a computer to process an image using "known vision processing computer equipment." See col 2, lines 11-37 describing that known vision processing computer equipment in the state of the art includes high-speed random access memory for storing data and a bus oriented processing for processing data);
a measuring component (See Fig 6, #45/#47) to obtain a measurement of an aspect of the case (See col 6, lines 43-47, "As shown in FIG. 2, an appropriate light source, such as a strobe light 46, and video device 47 may also be installed above the passing boxes at a position relative to stacking station 38 so that an electronic image of the desired lateral edge of the passing box may be obtained...");
a calculation component to determine a difference between the obtained measurement and a standard measurement (See col 5, lines 45-63 describing the determination of a value, and a comparison of the determined value to a stored value);
(See Figs 1 and 3 illustrating the partial erection of a box; from a blank to a folded blank); and
a programming component executed by the processor, to operate the case-handling tool, wherein the programming component is configured based at least in part on output from at least one of the measuring component and the calculation component (See col 5, line 64 - col 6, line 19 describing the processing of the image from the cameras {#45/#47}. Col 6, lines 20-25 & lines 38-42 describe that the operator can utilize the processed information to make adjustments to the operations of the device. Alternatively, col 7, lines 1-28 describing that the system also utilizes feedback from the cameras to stack the boxes for output to a wrapping station {see Fig 6}).
In the alternative, if it can be argued that Clary does not disclose a programming component executed by the processor, to operate the case-handling tool, wherein the programming component is configured based at least in part on output from at least one of the measuring component and the calculation component, then Maruyama teaches a programming component executed by the processor, to operate the case-handling tool, wherein the programming component is configured based at least in part on output from at least one of the measuring component and the calculation component (See Fig 1 illustrating a box-folding robot {see abstract} which is controlled via a control mechanism {#51}. The robot further includes two image sensors {#11-1,#11-2} which communicate with the control mechanism to provide information from the detected images. See further ¶ [0122], [0128], & [0140]. See further ¶ [0201] - "Respective kinds of processing explained below are performed by the robot 1 according to the control of the robot 1 by the control device 51. The robot 1 is capable of using the first manipulator MNP1 and the first end effector END1 and using the second manipulator MNP2 and the second end effector END2. The control device 51 may use, for the control of the robot 1, for example, image information output from the image pickup sections (the first image pickup section 11-1, the second image pickup section 11-2, the third image pickup section 21-1, the fourth image pickup section 21-2)...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clary to incorporate the teachings of Maruyama to include a robotic forming arm controlled from feedback from the measuring and calculation components with the motivation of providing an automatic system of forming boxes from a blank, with a feedback control mechanism to automatically adjust the box-forming process, as recognized by Maruyama in ¶ [0201].

Regarding claim 21, Clary further teaches wherein the measuring component is configured to measure distances between case features, comprising: a corrugation of case material; an edge of case material; an edge of the case; a score of the case; and a fold of the case (See col 5, lines 45-63 - "...For example the gap width W may be measured by determining the distance Z between video reference points U and V, and the distances X and Y between points U and V and the exterior longitudinal edges of their respective side panels 12 and 18. Subtracting distances X and Y from distance Z yields gap width W...").

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clary in view of Maruyama, in further view of Osterhout (US 2017/0361560 A1), and in further view of Johnson (US 2018/0126683 A1).

Regarding claim 22, Clary further teaches a folding tool to fold case material along one or more fold-lines created by the scoring tool (See col 3, line 57 - col 4, 19).
	However, Clary in view of Maruyama does not specifically teach a rotating tool to orient corrugations of the case; a cutting tool to make one or more edges of the case; a scoring tool to score the case to create one or more fold-lines of the case; a taping tool to tape together two edges of the case.
	Osterhout teaches a rotating tool to orient corrugations of the case (#126. See further ¶ [0056]);
a cutting tool to make one or more edges of the case (See Fig 1, #112. ¶ [0037] - "After the sheet material 104 passes through the feed changer 110, the sheet material 104 passes through the converter assembly 112, where one or more conversion functions are performed on the sheet material 104 to form a box template from the sheet material 104. The conversion functions may include cutting, creasing, bending, folding, perforating, and/or scoring the sheet material 104 in order to form a box template therefrom.");
a scoring tool to score the case to create one or more fold-lines of the case (See Fig 1, #112. ¶ [0037] - "After the sheet material 104 passes through the feed changer 110, the sheet material 104 passes through the converter assembly 112, where one or more conversion functions are performed on the sheet material 104 to form a box template from the sheet material 104. The conversion functions may include cutting, creasing, bending, folding, perforating, and/or scoring the sheet material 104 in order to form a box template therefrom.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clary in view of Maruyama to incorporate the 
However, none of Clary, Maruyama, or Osterhout specifically teach a taping tool to tape together two edges of the case.
	Johnson teaches a taping tool to tape together two edges of the case (#108. See further ¶ [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clary in view of Maruyama and in further view of Osterhout to incorporate the teachings of Johnson to include a taping tool with the motivation of providing a method to connect the major flaps together to form a partially-erected box to then fill with products, as recognized by Johnson in ¶ [0021].

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Clary in view of Maruyama, and in further view of Osterhout.

Regarding claim 23, Clary in view of Maruyama does not specifically teach a printing tool to indicia on the case that comprises one or more measurements of aspects of the case.
	Osterhout teaches a printing tool to indicia on the case that comprises one or more measurements of aspects of the case (See at least ¶ [0062] - "Similarly, the control system can control the operation of the labeler 132. By way of example, the control system can cause the labeler 132 to print and apply a label to a particular box template. For instance, during the formation of a box template that will be used to ship a particular order to a particular shipping address, the control system can cause the labeler 132 to print desired information (e.g., shipping address, packing list, etc.) on a label...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clary in view of Maruyama to incorporate the teachings of Osterhout to include a printing tool with the motivation of providing a method for attaching information, such as shipping information, to the partially-erected box as recognized by Osterhout in ¶ [0062].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The arts cited on the PTO-892 teach relevant case-constructing apparatuses that are pertinent to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731